DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2020 has been entered.
 

Response to Arguments

Applicant's arguments filed 09/10/2020 have been fully considered but they are not persuasive.  
Applicant argues that the primary reference of Hanafy teaches away from a seamed configuration of the lens/window and casing and shouldn’t be combined with the other references.  Applicant argues that the intended purpose of Hanafy is to provide a transducer device with an integrated and seamless faceplate window.  And that the transducer has a seamless design.  Applicant also states that Hanafy teaches that the housing is coupled with the nose piece away from, and not at, the front surface of the transducer.  However, Hanafy does not explicitly state that it does not have any seams between a housing and a lens/window.  Rather, the window (nose piece of Hanafy) is such that it covers three different sides of the transducer.  This means that the housing could form a seam away from the front surface. Further, Buffington clearly shows that the housing is only along the side surface of elements and not a front surface very similar to Hanafy.  Which means that, using the housing as presented in Buffington would not render Hanafy unusable, but rather would teach the same location of the housing.   See Buffington, Fig. 5.  Also, Hanafy only states in column 2 of the background of invention that “It is thus desirable to provide an ultrasound transducer that has a reliable chemical resistant and high impact resistant shell. It is also desirable to provide an ultrasound transducer that has a seamless design to reduce the possibility of leakage of chemicals into the 
The combination of Hanafy in view of Buffington is combinable as Buffington is merely showing what is “not shown” in Hanafy where the sides of a window can be covered via a seam with a housing.  Hanafy even states that it is well known to those of ordinary skill in the art on how to fit a transducer housing.  Therefore, Buffington is merely showing that when putting in a housing there is seam (as defined by applicant such as a line) between the two elements. 
Furthermore, the definition presented by applicant is that the lines between elements are a seam.  Therefore, Hanafy’s elements in the figures all have seams as they all show a line between different elements where they abut on another and therefore have a seam.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The new claim language of “forming a seam between the casing and the polymeric acoustic lens” is seen as new matter. Applicant sets forth in arguments that in the drawings the lines between elements are seams.  Applicant also sets forth in arguments that the definition of seam is that of the plan definition meaning.  However, even with the drawings that set forth lines that show designations or delineation between two different elements.  It is not clear from the specification or drawings that there is actually a seam located at those locations.  The specification would have to be clear in either stating that there is a seam or that the two different materials or elements form a line, groove or ridge.  Simply being housed in a casing does not give enough description to be able to support a seam between a casing and the lens.  Therefore, this limitation is seen as new matter. 
Furthermore, the prior art also shows a line between the lens and the casing meaning that by applicant’s own admission then the prior art would have a seam regardless of stating it is seamless. For examination purposes, a seam is seen as any line that is shown between two different elements, thus making a seam. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9, 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafy et al., US 6194814 in view of Chomas, US 20090093737 and Buffington et al., US 4557146.

Regarding claim 1, Hanafy et al. teaches:  An ultrasound transducer (Fig. 2, Fig. 8 and Fig. 11; both show ultrasound transducers for imaging with an elevation beam pattern) comprising: a polymeric acoustic lens having an acoustic velocity of greater than 1.7 mm/μs (Fig. 2, Fig. 8 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which state the faceplate can be polyethylene which at low density has and acoustic velocity as a material as 2.46 mm/μs), the polymeric acoustic lens being arranged over an array of transducer elements (Fig. 2 and Fig. 8 and Fig. 11; specifically that the lenses 120/822/1123 are over the PZT element 114, 814 which is seen as the transducer element and Column 2 – column 3; lines 54-67 and lines 1-38; specifically that all embodiments 1-5 have a plurality of transducer elements), each transducer element having a uniform axial thickness along an elevation plane (Fig. 2, Fig. 8 and Fig. 11; specifically the constant thickness PZT as stated in the drawings for 814, 1114 and 114), the array of transducer elements having curvature along the elevation plane sufficient to compensate wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing of an ultrasound beam generated by the transducer element array (Fig. 2, Fig. 8 and Fig. 11; specifically that the elevation plane is shown in the upper left corner of the drawings and how the PZT element curves and is cured in a concave fashion which as this element has a curvature in the elevation plane and is concave it would therefore be sufficient to compensate for wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing as seen in the elevation beam pattern in the figure).
Hanafy et al. teaches that the lens is made of polyethylene or polyurethane which has a subset that is a thermoplastic.  However, Hanafy et al. does not explicitly teach: wherein the polymeric acoustic lens is formed of thermoplastic.  Chomas et al. does teach: wherein the polymeric acoustic lens is formed of thermoplastic ([0029]; a lens made of polymethylpentene or PE which are thermoplastics). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lens material as taught by Hanafy et al. to be that of a different polymer that is thermoplastic material as taught by Chomas et al. They are analogous because the prior art both deal with ultrasound transducers and lenses. The motivation to do this would be to the simple substitution of one known polymer for another to obtain predictable results as the material of the lens or window has a particular velocity or impedance that is based on material and therefore choosing a particular material would give a desired or specific property.

Hanafy et al. does teach that a housing can surround the elements of the transducer (Column 4, lines 37-40; specifically that the different elements fit within a transducer housing as is well known to those of ordinary skill in the art).  Hanafy et al. does not teach explicitly that the lens is at least partially covered by the housing.  However, Buffington et al. teaches: a casing into which a portion of the polymeric acoustic lens is housed, forming a seam between the casing and the polymeric acoustic lens (Figs. 4-6; which show the casing as 306 and where the lens is within that portion and is touching the sides of it as seen in Fig. 5 as element 210 the lens is in casing 306 where the lines indicate seams as per applicant’s definition).


Regarding claim 2, Hanafy et al. teaches: wherein the polymeric acoustic lens has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs (Fig. 2 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which states the faceplate cane be polyethylene, which for low density as a material has an acoustic velocity of 2.46 mm/μs where the face plate is seen as the lens as 1123)

Regarding claim 3, Hanafy et al. does teach: wherein the polymeric acoustic lens has an acoustic impedance of 1.5 MRayls to 1.9 MRayls (claim 29; specifically that the range of acoustic impedance for the faceplate which is seen as the lens is about 1.4-1.9 MRayls).

Regarding claim 4, Hanafy et al. teaches: wherein a first surface of the transducer element array facing a material of examination is concave in the elevation plane (Fig. 2, Fig. 8 and Fig. 11; specifically that the elevation plane is shown in the upper left corner of the drawings and how the PZT element curves and is cured in a concave fashion). 

(Fig. 2, Fig. 8 and Fig. 11; specifically where both surfaces of the PZT elements facing the direction of examination are both concave and therefore the first and second surface are concave).

Regarding claim 6, Hanafy et al. teaches: wherein the polymeric acoustic lens has planar exterior surface and a convex interior surface (Fig. 2 and Fig. 11; specifically that face plate 1123 is planar on the exterior as seen in column 8, lines 40-50 and Fig. 2 shows the same configuration for element 120 where the exterior is planar and the interior is convex as this is seen as convex (the side touching the matching layers 1118 and 118) because the other elements are concave). 

Regarding claim 7, Hanafy et al. teaches: wherein the convex interior surface of the polymeric acoustic lens is complimentary to the concave first surface of the transducer element array (Fig. 2 and Fig. 11; specifically where the convex surface of the lens which is interior is complimentary as the transducer PZT elements are concave). 

Regarding claim 8, Hanafy et al. teaches: further comprising at least one matching layer positioned between the polymeric acoustic lens and array of transducer elements (Fig. 2, Fig. 8 and Fig. 11; specifically elements 1116, 1118, , 816, 818, 118, and 116 which are matching layers as illustrated in the drawings). 

Regarding claim 9, Hanafy et al. teaches: wherein the polymeric acoustic lens is in direct contact with the at least one matching layer (Fig. 2 and Fig. 11; specifically where the backing layer 1118 and 118 are in contact with 120 and 1123) 

Regarding claim 11, Hanafy et al. teaches: further comprising a filler material positioned between the polymeric acoustic lens and the array of transducer elements (Fig. 8; specifically, filler material 820 which is between the faceplate (which is seen as the lens) and the PZT element).

Regarding claim 12, Hanafy et al. does teach: wherein the polymeric acoustic lens is formed of polymer selected from the group consisting of polyethylene, polymethylpentene and ionomer (Claim 13; specifically what the faceplate is formed of which consists of polymethylpentene, low density polyethylene, rubber modified with polymethylpentene, and an ionomer compound).

Regarding claim 24, Hanafy et al. teaches: A method of veterinary imaging comprising: providing an ultrasound transducer and imaging tissue of an animal with the ultrasound transducer (Column 1; lines 38-44; specifically that windows of transducers are placed along and moved for imaging), the ultrasound transducer comprising a polymeric acoustic lens having an acoustic velocity of greater than 1.7 mm/μs (Fig. 2, Fig. 8 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which state the faceplate can be polyethylene which at low density has and acoustic velocity as a material as 2.46 mm/μs), the polymeric acoustic lens arranged over an array of transducer elements that have a uniform axial thickness along an elevation plane (Column 2 – column 3; lines 54-67 and lines 1-38; specifically that all embodiments 1-5 have a plurality of transducer elements  and Fig. 2 and Fig. 8 and Fig. 11; specifically that the lenses 120/822/1123 are over the PZT element 114, 814 which is seen as the transducer element and Fig. 2, Fig. 8 and Fig. 11; specifically the constant thickness PZT as stated in the drawings for 814, 1114 and 114), (Fig. 2, Fig. 8 and Fig. 11; specifically that the elevation plane is shown in the upper left corner of the drawings and how the PZT element curves and is cured in a concave fashion which as this element has a curvature in the elevation plane and is concave it would therefore be sufficient to compensate for wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing as seen in the elevation beam pattern in the figure).
Hanafy et al. teaches that the lens is made of polyethylene or polyurethane which has a subset that is a thermoplastic.  However, Hanafy et al. does not explicitly teach: wherein the polymeric acoustic lens is formed of thermoplastic.  Chomas et al. does teach: wherein the polymeric acoustic lens is formed of thermoplastic ([0029]; a lens made of polymethylpentene or PE which are thermoplastics). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lens material as taught by Hanafy et al. to be that of a different polymer that is thermoplastic material as taught by Chomas et al. They are analogous because the prior art both deal with ultrasound transducers and lenses. The motivation to do this would be to the simple substitution of one known polymer for another to obtain predictable results as the material of the lens or window has a particular velocity or impedance that is based on material and therefore choosing a particular material would give a desired or specific property.


Hanafy et al. does teach that a housing can surround the elements of the transducer (Column 4, lines 37-40; specifically that the different elements fit within a transducer housing as is well known to those of ordinary skill in the art).  Hanafy et al. does not teach (Figs. 4-6; which show the casing as 306 and where the lens is within that portion and is touching the sides of it as seen in Fig. 5 as element 210 the lens is in casing 306 where the lines indicate seams as per applicant’s definition).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a transducer element as taught by Hanafy et al. be able to be in or connected to a housing as taught by Buffington et al. They are analogous because the prior art both deal with ultrasound transducers and lenses. The motivation to do this would be to use a well-known element of the art (a housing) and improve a similar device in the same way (a transducer probe) which would yield a predictable result as stated in Hanafy et al. that the use of a housing for elements is well known to those of ordinary skill in the art which would provide an electrical shield to the interior space as seen in claim 1 of Buffington et al.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafy et al., US 6194814, Chomas, US 20090093737 and Buffington et al., US 4557146 as seen in claim 4 above, further in view of Hossack et al., US 5971925.

Regarding claim 10, Hanafy et al., Chomas and Buffington et al. do not teach explicitly, wherein the polymeric acoustic lens has convex exterior and interior surfaces.  Hossack et al. teaches: wherein the polymeric acoustic lens has convex exterior and interior surfaces (Fig. 4, element 27 with curves surfaces both convex 74 and 72).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lens shape as taught by Hanafy et al., .


Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafy et al., US 6194814 in view of Buffington et al., US 4557146.

Regarding claim 14, Hanafy et al. teaches: an ultrasound transducer (Fig. 2, Fig. 8 and Fig. 11; both show ultrasound transducers for imaging with an elevation beam pattern)  comprising: a polymeric acoustic lens arranged over an array of transducer elements, each transducer element having a uniform axial thickness along an elevation plane (Column 2 – column 3; lines 54-67 and lines 1-38; specifically that all embodiments 1-5 have a plurality of transducer elements and Fig. 2 and Fig. 8 and Fig. 11; specifically that the lenses 120/822/1123 are over the PZT element 114, 814 which is seen as the transducer element), the polymeric acoustic lens having an acoustic velocity greater than 1.7 mm/μs (Fig. 2, Fig. 8 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which state the faceplate can be polyethylene which at low density has and acoustic velocity as a material as 2.46 mm/μs) and an exterior surface of the polymeric lens having a curvature along the elevation plane sufficient to compensate wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing of an ultrasound beam generated by the transducer element array, (Fig. 2, Fig. 8 and Fig. 11; specifically that the elevation plane is shown in the upper left corner of the drawings and the faceplate has a curvature in the elevation plane as it is being used to create the elevation beam pattern which is considered a focusing of the ultrasound beam generated by the transducer and thus it would therefore be sufficient to compensate for wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing as seen in the elevation beam pattern in the figure and where the face element has its shape to it which would be curvature as curvature is seen as a broad terminology as there is no mention of what the curvature is in the claim and just that it must act in a particular way and thus any exterior lens with a surface would be seen as curvature and allowing for compensation of wave refraction and where exterior can be in any direction as exterior is arbitrary toward any direction as exterior to what surface and exterior can be seen as a surface that is exterior to the inside of the lens so any outside surface) wherein first and second surfaces of each transducer element are concave along the elevation plane in a direction facing the material of examination (Fig. 2, 8, and 11; specifically the PZT having concave curvatures on both sides of the element).
Hanafy et al. does teach that a housing can surround the elements of the transducer (Column 4, lines 37-40; specifically that the different elements fit within a transducer housing as is well known to those of ordinary skill in the art).  Hanafy et al. does not teach explicitly that the lens is at least partially covered by the housing.  However, Buffington et al. teaches: a casing into which a portion of the polymeric acoustic lens is housed, forming a seam between the casing and the polymeric acoustic lens (Figs. 4-6; which show the casing as 306 and where the lens is within that portion and is touching the sides of it as seen in Fig. 5 as element 210 the lens is in casing 306 where the lines indicate seams as per applicant’s definition).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a transducer element as taught by Hanafy et al. be 

Regarding claims 15 and 22, Hanafy et al. teaches: wherein the polymeric acoustic lens has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs (Fig. 2 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which states the faceplate cane be polyethylene, which for low density as a material has an acoustic velocity of 2.46 mm/μs where the face plate is seen as the lens as 1123)

Regarding claim 16 and 23, Hanafy et al. does teach: wherein the polymeric acoustic lens has an acoustic impedance of 1.5 MRayls to 1.9 MRayls (claim 29; specifically that the range of acoustic impedance for the faceplate which is seen as the lens is about 1.4-1.9 MRayls).

Regarding claim 17, Hanafy et al. does teach: wherein the polymeric acoustic lens is formed of polymer selected from the group consisting of polyethylene, polymethylpentene and ionomer (Claim 13; specifically what the faceplate is formed of which consists of polymethylpentene, low density polyethylene, rubber modified with polymethylpentene, and an ionomer compound).

(Fig. 2, Fig. 8 and Fig. 11; specifically elements 1116, 1118, , 816, 818, 118, and 116 which are matching layers as illustrated in the drawings). 

Regarding claim 19, Hanafy et al. teaches: wherein the polymeric acoustic lens is in direct contact with the at least one matching layer (Fig. 2 and Fig. 11; specifically where the backing layer 1118 and 118 are in contact with 120 and 1123) 

Regarding claim 20, Hanafy et al. teaches: An ultrasound transducer (Fig. 2, Fig. 8, and Fig. 11) comprising: an array of transducer elements (Column 2 – column 3; lines 54-67 and lines 1-38; specifically that all embodiments 1-5 have a plurality of transducer elements), each transducer element having a uniform axial thickness along an elevation plane (Fig. 2, Fig. 8 and Fig. 11; specifically that the PZT layer which is the transducer layer has uniform thickness); a polymeric window having an acoustic velocity greater than 1.7 mm/μs arranged over the array of transducer elements (Fig. 2, Fig. 8 and Fig. 11; specifically 120 which is polyurethane lens where polyurethane as a material has an acoustic velocity of 1.9 mm/μs and claim 13 which state the faceplate can be polyethylene which at low density has and acoustic velocity as a material as 2.46 mm/μs where the lens and faceplate are seen as the window); and a filler material positioned between the array of transducer elements and polymeric window (Fig. 2, Fig. 8, and Fig. 11; specifically the matching layers are seen as the filler layer and also element 820 which is a filler layer), the array of transducer elements having curvature along the elevation plane sufficient to compensate wave refraction induced by the acoustic velocity of the polymeric window to provide elevation focusing of an ultrasound beam generated by the transducer element array (Fig. 2, Fig. 8 and Fig. 11; specifically that the elevation plane is shown in the upper left corner of the drawings and how the PZT element curves and is cured in a concave fashion which as this element has a curvature in the elevation plane and is concave it would therefore be sufficient to compensate for wave refraction induced by the acoustic velocity of the polymeric acoustic lens to provide elevation focusing as seen in the elevation beam pattern in the figure).
Hanafy et al. does teach that a housing can surround the elements of the transducer (Column 4, lines 37-40; specifically that the different elements fit within a transducer housing as is well known to those of ordinary skill in the art).  Hanafy et al. does not teach explicitly that the lens is at least partially covered by the housing.  However, Buffington et al. teaches: a casing into which a portion of the polymeric acoustic lens is housed, forming a seam between the casing and the polymeric acoustic lens (Figs. 4-6; which show the casing as 306 and where the lens is within that portion and is touching the sides of it as seen in Fig. 5 as element 210 the lens is in casing 306 where the lines indicate seams as per applicant’s definition).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a transducer element as taught by Hanafy et al. be able to be in or connected to a housing as taught by Buffington et al. They are analogous because the prior art both deal with ultrasound transducers and lenses. The motivation to do this would be to use a well-known element of the art (a housing) and improve a similar device in the same way (a transducer probe) which would yield a predictable result as stated in Hanafy et al. that the use of a housing for elements is well known to those of ordinary skill in the art which would provide an electrical shield to the interior space as seen in claim 1 of Buffington et al.

Regarding claim 21, Hanafy et al. does teach: wherein the polymeric window is uniform in thickness (Fig. 8; element 822; specifically the window at the top part where the elevation beam pattern originates from is uniform in thickness).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793